State, 116 Nev. 558, 563-64, 1 P.3d 969, 972 (2000). Therefore, the district
court did not err in denying appellant's motion. Accordingly, we

            ORDER the judgment of the district court AFFIRMED.



                                                                   J.
                                   Hardesty


                                                                   J.
                                   Parraguirre


                                      C064t7                       J.
                                   Cherry


cc:   Chief Judge, Eighth Judicial District Court
      Hon. Joseph T. Bonaventure, Senior Judge
      Omar Hernandez
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                     2